 



Exhibit 10.2
[Atmel Corporation Letterhead]
March 13, 2007
Mr. Steven Laub
c/o Atmel Corporation
2325 Orchard Parkway
San Jose, CA 95131
     Re: Employment Agreement dated as of August 6, 2006 (the “Employment
Agreement”)
Dear Steve:
     As you know, Atmel Corporation (the “Company”) was contractually required
to issue to you 1,000,000 shares (the “Restricted Shares”) of restricted stock
(or restricted stock units) on January 2, 2007, but did not do so as a result of
the Company not having a then current prospectus relating to the S-8
registration statement applicable to such an issuance. As a result, the Company
and you agree as follows:
     1. You waive the right to assert that such failure to issue the Restricted
Shares constitutes a material breach for purposes of Section 10(e)(v) of the
Employment Agreement, conditioned on the Company’s performance of the terms
hereof.
     2. The Company will issue the Restricted Shares to you within ten
(10) business days after the date the prospectus relating to the Company’s S-8
registration statement again becomes current, but prior to August 6, 2007.
Notwithstanding such delayed issuance, vesting of the Restricted Shares will be
per the dates and schedule set forth in the Employment Agreement.
     3. If your employment with the Company terminates prior to the issuance of
the Restricted Shares then you will receive vesting of the Initial Option and
Additional Option as expressly set forth in the Employment Agreement. In
addition, the Company will pay to you in cash an amount equal to the Vested
Portion of the Restricted Shares multiplied by the Fair Value (the “Restricted
Share Payment”). If the Restricted Share Payment is paid to you and such payment
results in your being subject to a greater Excise Tax than you would have been
subject to had the Restricted Shares instead been issued (and become vested) in
accordance with the provisions of the Employment Agreement (such increase in the
Excise Tax referred to as the “Increased Excise Tax”), then you will receive
from the Company: (a) a cash payment sufficient to pay the Increased Excise Tax;
and (b) additional cash payments sufficient to pay the federal and state income
and employment taxes and additional Excise Taxes arising from the payments
(including such additional cash payments) made to you by the Company. The
“Vested Portion of the Restricted Shares” will mean the number of Restricted
Shares that would have vested as expressly set forth in the Employment Agreement
through and as a result of such

 



--------------------------------------------------------------------------------



 



termination had the Restricted Shares been issued on January 2, 2007. “Fair
Value” will mean (a) if the Company is then publicly traded, an amount equal to
the closing price of a share of common stock of the Company averaged over the
twenty (20) trading days immediately prior to the date of such termination; or
(b) if the Company is not then publicly traded, an amount equal to the fair
market value of a share of common stock of the Company as of the date of such
termination as determined by mutual agreement of the parties. In the absence of
such mutual agreement, such per share fair market value will be determined by
arbitration pursuant to the Employment Agreement, provided that each party will
submit to the arbitrator its determination of the fair market value of a share
of common stock of the Company and the arbitrator will be constrained in its
determination of the Company’s per share fair market value to select one (1) of
the two (2) figures so submitted, except that if the Company’s proposed per
share fair market value is greater than your proposed per share fair market
value, the per share fair market value will equal the mid-point of the two
(2) figures so submitted (the “Mid-Point”). Upon receipt of each party’s
proposed figure, the Company will make payment to you as provided above based on
its proposed per share fair market value (or the Mid-Point, if applicable) as an
advance against the amount to be paid to you as provided above based on the per
share fair market value to be determined by the arbitrator.
     4. Capitalized terms not otherwise defined herein will have the meanings
set forth in the Employment Agreement.
     5. Except as amended hereby, the Employment Agreement will continue in full
force and effect.
     To acknowledge your agreement to the foregoing, please sign and return a
copy of this letter, whereupon both the Company and you will be bound by the
terms hereof.

            Very truly yours,
      /s/ Patrick Reutens       for Atmel Corporation           

     
Agreed and Acknowledged:
   
 
   
/s/ Steven Laub
 
Steven Laub
   

 